         Case 19-00989          Doc 47       Filed 07/15/19 Entered 07/15/19 16:53:28                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Dana R Hardy Mohammed                                  )            Chapter 13
          Riccardo Mohammed                                      )            Case No. 19 B 00989
          Debtor(s)                                              )            Judge LaShonda A. Hunt

                                                      Notice of Motion

    Dana R Hardy Mohammed                                                     Debtor A ttorney: David M Siegel
    Riccardo Mohammed                                                         via Clerk's ECF noticing procedures
    62 Frances Lane
    Chicago Heights, IL 60411


                                                                              >    Dirksen Federal Building
On August 12, 2019 at 9:00 am, I will appear at the location listed to the    >    219 South Dearborn
right, and present this motion.                                               >    Courtroom 719
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, July 16, 2019.                        /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On January 14, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on May 13, 2019, for a term of 36 months with payments of $450.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                             6                $2,700.00             $1,350.00          $1,350.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 07/15/2019
                                                                              Due Each Month: $450.00
                                                                              Next Pymt Due: 08/13/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
03/08/2019        208419350964          $450.00                       03/25/2019              1037625      $450.00
05/06/2019          1101548709          $450.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
